
	
		I
		112th CONGRESS
		1st Session
		H. R. 2255
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2011
			Ms. DeLauro (for
			 herself and Mr. Fattah) introduced the
			 following bill; which was referred to the Committee on Education and the
			 Workforce
		
		A BILL
		To support the establishment and operation of Teachers
		  Professional Development Institutes.
	
	
		1.Teachers professional development
			 institutes
			(a)In generalPart A of title II of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6601 et seq.) is amended by adding at the end the
			 following:
				
					6Teachers professional development
				institutes
						2161.Short titleThis subpart may be cited as the
				Teachers Professional Development Institutes Act.
						2162.Findings and purpose
							(a)FindingsCongress makes the following
				findings:
								(1)Teaching is central to the educational
				process and the ongoing professional development of teachers in the subjects
				they teach is essential for improved student learning.
								(2)Attaining the goal of the No Child Left
				Behind Act of 2001 (Public Law 107–110)—having a classroom teacher who is
				highly effective in every academic subject the teacher teaches—will require
				innovative approaches to improve the effectiveness of teachers in the
				classroom.
								(3)The Teachers Institute Model focuses on the
				continuing academic preparation of schoolteachers and the application of what
				the teachers study to their classrooms and potentially to the classrooms of
				other teachers.
								(4)The Teachers Institute Model was developed
				initially by the Yale-New Haven Teachers Institute and has successfully
				operated in New Haven, Connecticut, for more than 30 years.
								(5)The Teachers Institute Model has also been
				successfully implemented in cities larger than New Haven.
								(6)In the spring of 2009, a report entitled
				An Evaluation of Teachers Institute Experiences concluded
				that—
									(A)Teachers Institutes enhance precisely those
				teacher qualities known to improve student achievement;
									(B)Teachers Institutes exemplify the crucial
				characteristics of high-quality teacher professional development; and
									(C)Teachers Institute participation is
				strongly related to teacher retention in high-poverty schools.
									(b)PurposeThe purpose of this subpart is to provide
				Federal assistance to support the establishment and operation of Teachers
				Institutes for local educational agencies that serve significant low-income
				student populations in States throughout the Nation, in order to—
								(1)improve student learning; and
								(2)enhance the quality and effectiveness of
				teaching and strengthen the subject matter mastery and the pedagogical skills
				of current teachers through continuing teacher preparation.
								2163.DefinitionsIn this subpart:
							(1)Significant low-income student
				populationThe term
				significant low-income student population means a student
				population of which not less than 40 percent of the students included are
				eligible for free or reduced price lunches under the Richard B. Russell
				National School Lunch Act.
							(2)Teachers InstituteThe term Teachers Institute
				means a partnership or joint venture—
								(A)between or among—
									(i)1 or more institutions of higher education;
				and
									(ii)1 or more local educational agencies that
				serve 1 or more schools with significant low-income student populations;
				and
									(B)that improves the effectiveness of teachers
				in the classroom, and the quality of teaching and learning, through
				collaborative seminars designed to enhance both the subject matter and the
				pedagogical resources of the seminar participants.
								2164. Program authorized
							(a)In generalThe Secretary is authorized to award grants
				under this subpart in order to encourage the establishment and operation of
				Teachers Institutes.
							(b)Technical assistanceThe Secretary may reserve not more than 50
				percent of the funds appropriated to carry out this subpart to provide
				technical assistance to facilitate the establishment and operation of Teachers
				Institutes. The Secretary may contract with the Yale-New Haven Teachers
				Institute to provide all or part of the technical assistance under this
				subsection.
							(c)Selection criteriaIn selecting Teachers Institutes to support
				through grants under this subpart, the Secretary shall consider—
								(1)the extent to which a proposed Teachers
				Institute will serve schools that have significant low-income student
				populations;
								(2)the extent to which a proposed Teachers
				Institute will follow the understandings and necessary procedures described in
				section 2166;
								(3)the extent to which each local educational
				agency participating in the Teachers Institute has a high percentage of
				teachers who are unprepared or underprepared to teach the core academic
				subjects the teachers are assigned to teach; and
								(4)the extent to which a proposed Teachers
				Institute will receive a level of support from the community and other sources
				that will ensure the requisite long-term commitment for the success of a
				Teachers Institute.
								(d)Consultation
								(1)In generalIn evaluating applications using the
				criteria under subsection (c), the Secretary may request the advice and
				assistance of the Yale-New Haven Teachers Institute or other Teachers
				Institutes.
								(2)State
				agenciesIf the Secretary
				receives 2 or more applications for grants under this subpart from local
				educational agencies within the same State, the Secretary shall consult with
				the State educational agency regarding the applications.
								(e)Fiscal agentThe fiscal agent for the receipt of grant
				funds under this subpart shall be an institution of higher education
				participating in the partnership or joint venture, as described in section
				2163(2)(A), that is establishing or operating the Teachers Institute.
							(f)LimitationsA grant under this subpart—
								(1)shall provide grant funds for a period of
				not more than 5 years; and
								(2)shall be in an amount that is not more than
				50 percent of the total costs of the eligible activities supported under the
				grant, as determined by the Secretary.
								2165.Eligible activitiesGrant funds under this subpart may be
				used—
							(1)for the planning, development,
				establishment, and operation of a Teachers Institute;
							(2)for additional assistance to an established
				Teachers Institute for its further development and for its support of the
				planning, development, establishment, and operation of a Teachers Institute
				under paragraph (1);
							(3)for the salary and necessary expenses of a
				full-time director for a Teachers Institute to plan and manage the Teachers
				Institute and to act as a liaison between all local educational agencies and
				institutions of higher education participating in the Teachers
				Institute;
							(4)to provide suitable office space, staff,
				equipment, and supplies, and to pay other operating expenses, for the Teachers
				Institute;
							(5)to provide a stipend for teachers
				participating in the collaborative seminars conducted by the Institute in the
				sciences and humanities and to provide remuneration for members of the faculty
				of the participating institution of higher education leading the seminars;
				and
							(6)to provide for the dissemination, through
				print and electronic means, of curriculum units prepared in the seminars
				conducted by the Teachers Institute.
							2166.Understandings and proceduresA grantee receiving a grant under this
				subpart shall abide by the following understandings and procedures:
							(1)PartnershipThe essential relationship of a Teachers
				Institute is a partnership between a local educational agency and an
				institution of higher education. A grantee shall demonstrate a long-term
				commitment on behalf of the participating local educational agency and
				institution of higher education to the support, including the financial
				support, of the work of the Teachers Institute.
							(2)SeminarsA Teachers Institute sponsors seminars led
				by faculty of the institution of higher education partner and attended by
				teachers from the local educational agency partner. A grantee shall provide
				participating teachers the ability to play an essential role in planning,
				organizing, conducting, and evaluating the seminars and in encouraging the
				future participation of other teachers.
							(3)Curriculum unitA seminar described in paragraph (2) uses a
				collaborative process, in a collegial environment, to develop a curriculum unit
				for use by participating teachers that sets forth the subject matter to be
				presented and the pedagogical strategies to be employed. A grantee shall enable
				participating teachers to develop a curriculum unit, based on the subject
				matter presented, for use in the teachers' classrooms.
							(4)Eligibility and remunerationSeminars are open to all partnership
				teachers with teaching assignments relevant to the seminar topics. Seminar
				leaders receive remuneration for their work and participating teachers receive
				an honorarium or stipend upon the successful completion of the seminar. A
				grantee shall provide seminar leaders and participating teachers with
				remuneration to allow them to participate in the Teachers Institute.
							(5)DirectionThe operations of a Teachers Institute are
				managed by a full-time director who reports to both partners but is accountable
				to the institution of higher education partner. A grantee shall appoint a
				director to manage and coordinate the work of the Teachers Institute.
							(6)EvaluationA grantee shall annually review the
				activities of the Teachers Institute and disseminate the results to members of
				the Teachers Institute’s partnership community.
							2167.Application, approval, and
				agreement
							(a)In generalTo receive a grant under this subpart, a
				Teachers Institute, or a partnership or joint venture described in section
				2163(2)(A) that is proposing to establish a Teachers Institute, shall submit an
				application to the Secretary that—
								(1)meets the requirement of this subpart and
				any regulations under this subpart;
								(2)includes a description of how the applicant
				intends to use funds provided under the grant;
								(3)includes such information as the Secretary
				may require to apply the criteria described in section 2164(c);
								(4)includes measurable objectives for the use
				of the funds provided under the grant; and
								(5)contains such other information and
				assurances as the Secretary may require.
								(b)ApprovalThe Secretary shall—
								(1)promptly evaluate an application received
				for a grant under this subpart; and
								(2)notify the applicant, within 90 days of the
				receipt of a completed application, of the Secretary’s determination.
								(c)AgreementUpon approval of an application, the
				Secretary and the applicant shall enter into a comprehensive agreement covering
				the entire period of the grant.
							2168.Reports and evaluations
							(a)ReportEach grantee under this subpart shall
				report annually to the Secretary on the progress of the Teachers Institute in
				achieving the purpose of this subpart.
							(b)Evaluation and disseminationThe Secretary shall evaluate the activities
				funded under this subpart and submit an annual report regarding the activities
				assisted under this subpart to the Committee on Health, Education, Labor, and
				Pensions of the Senate and the Committee on Education and the Workforce of the
				House of Representatives. The Secretary shall broadly disseminate successful
				practices developed by Teachers Institutes.
							(c)RevocationIf the Secretary determines that a grantee
				is not making substantial progress in meeting the purposes of the grant by the
				end of the second year of the grant under this subpart, the Secretary may take
				appropriate action, including revocation of further payments under the grant,
				to ensure that the funds available under this subpart are used in the most
				effective manner.
							2169.Authorization of
				appropriationsThere are
				authorized to be appropriated, for grants (including planning grants) and
				technical assistance under this subpart, such sums as may be necessary for
				fiscal year 2012 and each of the 4 succeeding fiscal
				years.
						.
			(b)Table of contentsThe table of contents of the Elementary and
			 Secondary Education Act of 1965 is amended by inserting after the item relating
			 to section 2151 the following:
				
					
						SUBPART 6—Teachers
				professional development institutes
						Sec. 2161. Short
				title.
						Sec. 2162. Findings
				and purpose.
						Sec. 2163.
				Definitions.
						Sec. 2164. Program
				authorized.
						Sec. 2165. Eligible
				activities.
						Sec. 2166.
				Understandings and procedures.
						Sec. 2167.
				Application, approval, and agreement.
						Sec. 2168. Reports
				and
				evaluations.
					
					.
			
